This is an appeal from a judgment of the county court at law of Harris county, in favor of appellee and against appellant for $497.38. The appeal was to the Court of Civil Appeals for the First Judicial District at Galveston and on equalization of the docket by the Supreme Court the case was transferred to this court.
Appellee has filed a motion to dismiss on the ground, among others, that appellant has failed to prosecute its appeal.
No briefs or assignments of error have been filed by appellant. Appellee's motion to dismiss the appeal is granted. Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W.2d 811.